Title: From John Adams to Boston Patriot, 23 July 1811
From: Adams, John
To: Boston Patriot


				
					
					Quincy, July 23, 1811.
				
				“Sirs—The Journal proceeds—1782—November 21, Thursday—Paid a visit to Mr. Brantzen, and then to the Comte de Linden. Spent two hours with him. He says the king of Sweden has overwhelmed him with his goodness; is perpetually writing to his ministers to compliment and applaud him, for the part he has acted in refusing to go to Vienna, and for the reason he gave for it.Says the revolution in Sweden, (that of 1770, which was affected by the Comte de Vergennes and Sir George Grand as I understood) was advantageous to France, in point of economy; for France used to pay very dear for partisans, in pensions. Now, by means of the court, France predominates more easily.He said that on Tuesday he prayed the Introductor of ambassadors to speak to the Prince de Tingry, to put him upon the list to go to the comedy, with the king, queen and royal family, in the little salle de spectacle. That the king and queen eyed him the whole evening, and as they came out, the introductor told the king that it was the Comte de Linden, a man very zealous for the patriotic system. The king said, “Oui, Je seais son affair.”He says that there is no man in the republic who receives any thing from any foreign prince or state. That the law is very strict against it, and obliges every man to take an oath that he has not and will not: and no man dares. He does not believe that the duke (Louis of Brunswick) ever did. It would be a blunder in the English to offer it; for he is by his name and family enough attached, without it.He says, that he has followed the principles which were given him by his uncle, Boetzlaer, who was high in favour at Court, and in great power through the republic. That his age and family would be an objection against his going to America; but, after affairs shall be a little settled, he expects that his friends will ask him what will be agreeable to him; but if not, he shall take his place in the states general, and retire to his estate in Zealand.Ridley and Bancroft came in, and spent the evening. Bancroft says that Mr. Oswald does not feel very well; that he thinks of going home; that the king will bring in some of the old ministers, &c.1782—November 22d—Friday—Made a visit to Dr. Bancroft, and spent an hour or two with him. Mr. Walpole, (then in Paris from Portugal) he says is a correspondent of Mr. Fox. I told him I wished I could have two hours time with Fox.

Visited Messrs. Mayo, Livingston, Vaughan, Rogers and lady, and Mr. Jay.Mr. Jay says, that Oswald received a Courier from London last evening—That his letters were brought in while he was there. That Oswald read one of them and said that “the Tories stick”—That Strachy is coming again, and may be expected today. Oswald called upon him this morning, but young Franklin was there; so that he said nothing, as he would not speak before him. Jay says we had now to consider, whether we should state the question in writing to the Comte de Vergennes, and ask his answer. I said to him we must be more dry, reserved and short with him, Oswald, than we had been. He said we must endeavor to discover whether they agree to all the other points. I asked what he thought of agreeing to some compensation to the tories, if this court advised to it? He said they would be very mad if we did. He said that a tract of land, with a pompous preamble, would satisfy the English. But he would call upon Oswald this afternoon, and endeavor to know more, and call upon me in the evening.

Bancroft said to day, that Fitzherbert was sensible, but conceited. That the Englishmen who were acquainted with him, however, said he was reserved about the secrets of his negotiation: but he expressed openly his feelings, when Rayneval went over to England, as it implied or seemed to imply a want of confidence in him He was displeased. That he had dined with him and Mr. Jay, at Mr. Oswald’s. He said he found that the Englishmen here were prepared with their quibbles, about the acknowledgment of American Independence. That the enabling act did not empower the king to grant such a commission. It enabled him to make peace with the colonies, and to treat and conclude with any description of men; but not expressly to acknowledge them Independent States. So that it might be cast upon the crown or the ministry as an illegal act. Lord Cambden had given his opinion, that the act did not authorise the king to acknowledge the independence of America.To this it may be answered, that the king or crown cannot go back. That an act of parliament only can annul it. The king would make himself ridiculous in the eyes of all men, sovereigns especially, if he should consent to such an act. That a vote of either house of parliament declaring the commission illegal and null, would never pass. It would break off all negotiations, alarm America, and raise a rebellion in England. But the truth is, the crown of England is absolute in war and peace. There is not even a fundamental law, as there is in France, that the king cannot alienate the domains of the crown. On the contrary, by the British constitution the King has power to cede and alienate parts and indeed all his dominions—i. e. there is no limitation.Bancroft said, there is an act of parliament that the 

king shall never alienate Gibraltar—so that Gibraltar cannot be ceded to Spain without an act of parliament.Bancroft said that Mr. Garnier is in Burgundy upon his estate, where he passes the summers, and comes only to Paris in the winter.Bancroft said if the king in his speech should not announce Mr. Oswald’s commission, you gentlemen commissioners would do well to take some measures for the publication of it in England and abroad.I said I wondered that Mr. Fox had not sent some friend here during the conferences to pick up what he could of intelligence. But  upon recollection I said his friends Richmond, Keppel, Townsend, Cambden, &c. were in the counsel and cabinet, and therefore no doubt informed him of all intelligence, and let him into all the secrets of affairs.Dr. Franklin upon my saying the other day that I fancied he did not exercise so much as he was wont, answered, “Yes, I walk a league every day in my chamber. I walk quick, and for an hour, so that I go a league. I make a point of religion of it.” I replied, that as the commandment, thou shalt not kill, forbad a man to kill himself as well as his neighbor, it was manifestly a breach of the sixth commandment, not to exercise—so that he might easily prove it to be a religious point.Bancroft said to-day, that it was often said among the French people, that Monsieur de Vergennes loved Spain too well and was too complaisant to the Spanish court. That he was ambitious of being made a grandee of Spain, in order to cover his want of birth; for that he was not nobly born. This I fancy is a mistake. But such are the objects that men pursue.  Titles, ribbons, stars, garters, crosses and keys, are the important springs that move the ambition of men in high life! How poor! How mean! How low! Yet how true! A low ambition indeed! The pride of nobles and of kings!

Let us, since life can little more supplyThan just to look about us and to die,Expatiate free.1782, November 23, Saturday—Mr. Jay called at 10, and went out with me to Passy, to meet the marquis de la Fayette, at the invitation of Dr. Franklin. The marquis’ business was to shew us a letter he had written to the comte de Vergennes, on the subject of money. This I saw nettled Franklin, as it seemed an attempt to take to himself the merit of obtaining the loan, if one should be procured. He gave us also a letter, to us three, for our approbation of his going out with the comte D’Estaing. He recites in it, that he had remained here by our advice as necessary to the negotiations. This nettled both Franklin and Jay. I knew nothing of it, not having been here, and they both denied it. This unlimited ambition will obstruct his rise. He grasps at all, civil, political and military, and would be thought the unum necessarium in every thing. He has so much real merit, such family supports, and so much favor at court, that he need not recur to artifice. He said that comte de Vergennes told him, as the chevalier de la Luzerne’s dispatches were not arrived, the comte could do nothing in the affair of money, without something french to go upon. His letter was therefore to supply the something French. He told us, that the comte D’Aranda had desired him to tell Mr. Jay, as the lands upon the Mississippi were not yet determined, whether they were to belong to Great Britain or Spain, he could not yet settle that matter. So that probably the attempt will be to negotiate them into the hands of the Spaniards from the English. D’Aranda, Rayneval, Grantham, &c. may conduct this, without Fitzherbert.Spent part of the evening at Mrs. Izzards.—Mr. Oswald sent for Mr. Jay, desired to meet him at either house. Mr. Jay went and I came off.The journal proceeds—1782, November 25th, Monday—Dr. Franklin, Mr. Jay and myself, at 11, met at Mr. Oswald’s lodgings. Mr. Stratchy told us he had been to London and waited personally on every one of the king’s cabinet council, and had communicated the last propositions to them. They every one of them condemned that respecting the tories—so that unhappy affair stuck, as he foresaw and foretold that it would.

The affair of the fishery too, was somewhat altered. They could not admit us to dry on the shores of Nova Scotia, nor to fish within three leagues of the coast, nor within fifteen leagues of the coast of Cape Breton. The boundary they did not approve. They thought it too extended, too vast a country; but they would not make a difficulty. That if these terms were not admitted, the whole affair must be thrown into parliament, where every man would be for insisting on restitution to the refugees. He talked about excepting by name, a few of the most obnoxious of the refugees.I could not help observing that the ideas respecting the fisheries appeared to me to come piping hot from Versailles. I quoted to them the words of our treaty with France, in which the indefinite and exclusive right to the fisheries on the western side of Newfoundland was secured against us, according to the true construction of the treaties of Utrecht and Paris. I shewed them the twelfth and thirteenth articles of the treaty of Utrecht, by which the French were admitted to fish from cape Bonavista to cape Rich. I related to them the manner in which the cod and haddock come into the rivers, harbours, creeks, and up to the very wharves, on all the northern coast of America, in the spring in the month of April, so that you have nothing to do but step into a boat and bring in a parcel of fish in a few hours. But that in May they begin to withdraw. We have a saying in Boston that when the blossoms fall the haddock begin to crawl, that is, to move out into deep water; so that in summer you must go out some distance to fish. At Newfoundland, it was the same.—The fish in March or April were in shore, in all the creeks, bays and harbors; that is, within three leagues of the coasts or shores of Newfoundland and Nova Scotia. That neither French nor English could go from Europe, and arrive early enough for the first fare. That our vessels could, being so much nearer; an advantage that God and nature had put into our hands. But that this advantage of ours had ever been an advantage to England; because our fish had been sold in Spain and Portugal for gold and silver, and that gold and silver had been sent to London for manufactures. That this would be the course again. That France foresaw it and wished to deprive England of it by persuading her to deprive us of it. That it would be a master stroke of policy if she could succeed; but England must be completely the dupe before she could succeed.

There were three lights in which it might be viewed.—1. as a nursery of seamen. 2. As a source of profit. 3. As a source of contention. As a nursery of seamen, did England consider us as worse enemies than the French? Had she rather France should have the seamen than America? The French marine was nearer and more menacing than ours. As a source of profit, had England rather France should supply the markets of Lisbon and Cadiz with fish and take the gold and silver, than we?—France would never spend any of that money in London. We should spend it all very nearly. As a source of contention how could we restrain our fishermen, the boldest men alive, from fishing in prohibited places? How could our men see the French admitted to fish and themselves excluded by the English? It would then be a cause of disputes; and such seeds France might wish to sow. That I wished for two hours conversation on the subject with one of the king’s counsel—if I did not convince him he was undesignedly betraying the interest of his sovereign I was mistaken. Stratchy said, perhaps I would put down some observations in writing upon it. I said with all my heart, provided I had the approbation of my colleagues. But I could do nothing of the kind without submitting it to their judgments. And that whatever I had said or should say upon the subject, however strongly I might express myself, was always to be understood, with submission to my colleagues. I showed them captain Coffin’s letter and gave them his character. His words are, “our fishermen from Boston, Salem, Newbury, Cape Ann, Cape Cod and Nantucket, have frequently gone out on the fisheries to the Streights of Bellisle, North part of Newfoundland, and the Banks adjacent thereto; there to continue the whole season, and have made use of the North part of Newfoundland. The Bradore Coast in the Streights of Bellisle, to cure their fish, which they have taken in and about those coasts. I have known several instances of vessels going there to load in the Fall of the year, with the fish taken and cured at these places for Spain, Portugal, &c. I was once concerned in a voyage of that kind myself and speak from my own knowledge.”“From Cape Sable, to the Isle of Sable, and so on to the Banks of Newfoundland, are a chain of Banks, extending all along the coast, and almost adjoining each other; and are those Banks where our fishermen go for the first Fare in the early part of the Season. Their second Fare is on the Banks of Newfoundland, where they continue to fish, till prevented by the tempestuous and boisterous winds, which prevail in the Fall of the year, on that coast. Their third and last Fare is generally made near the coast of Cape Sables, or Banks adjoining thereto, where they are not only relieved from those boisterous gales, but have an assylum to fly to, in case of emergency; as that coast is lined from the head of Cape Sable to Halifax, with most excellent harbours.The sea cow fishery was, before the present war, carried on to great advantage, particularly from Nantucket and Cape Cod, in and about the river St. Lawrence, at the Islands of St . Johns and Anticoste, Bay of Shalers, and the Magdalene Islands; which were the most noted of all, for that fishery. This oil has the preference of all other, except Spermaceti.Mr. Jay desired to know whether Mr. Oswald had now power to conclude and sign with us?—Stratchy said he had, absolutely.Mr. Jay desired to know, if the propositions now delivered us were their ultimatum.—Stratchy seemed loth to answer; but at last said, No.—We agreed, these were good signs of sincerity.Bancroft came in this evening and said it was reported, that a Courier had arrived from Mr. Rayneval in London: and that after it, the Comte De Vergennes told the King that he had the peace in his pocket, that he was now master of the peace. Thus ends the Journal, of Nov. 25, 1782.
				
					John Adams.
				
				
			